WALLER, Circuit Judge.
Appellant was put to trial on June 12 on an information in eighteen counts undertaking to charge violation of sugar rationing regulations. A copy of the information was first received by defense counsel on June 5. The Court denied the following motions: (1) Motion for continuance; (2) motion to dismiss the information; (3) motion for bill of particulars; and (4) motion to direct a verdict of acquittal as to all counts.
The Court directed a verdict, however, on Counts 9, 12, 14, 16, and 17, and the jury acquitted defendant on Counts 11, 13, and IS, but found him guilty on all other counts.
The indictment in Count 1 is that the defendant “did then and there acquire, use, permit the use of, transfer, possess, and control divers and sundry ration documents, to-wit: about 911 sugar ration stamps, which aforesaid ration documents had not been issued to and acquired by the said defendant John T. Williams, in accordance with a ration order.”
The second and third counts are identical except as to the dates and the numbers of sugar ration stamps.
Count 4 charges that the defendant “then and there being registered as an industrial user of sugar under and pursuant to the provisions of Third Revised Ration Order 3, as amended, of the Office of Price Administration and subject thereto, willfully, knowingly, and unlawfully did possess, use, permit the use of, sell and otherwise transfer about 1,000 pounds of sugar, a rationed commodity, acquired by the said defendant in exchange for divers and sundry ration documents, namely, sugar ration stamps, in violation of the provisions of Third Revised Ration Order 3, as amended, of the Office of Price Administration.”
The fifth count charges that on “divers days during the months of February, March, and April, 1946,” the defendant, “then and there being registered as an individual user of sugar under and pursuant to the provisions of Third Revised Ration Order 3, as amended, of the Office of Price Administration and subject thereto, willfully, knowingly, and unlawfully did'possess, use, permit the use of, sell and otherwise transfer about 4,000 pounds of sugar, a rationed commodity, each and every week during said period, acquired by the said defendant in exchange for divers and sundry ration documents, namely, sugar ration stamps, in violation of the provisions of Third Revised Ration Order 3, as amended, of the Office of Price Administration.”
The sixth and seventh counts are identical except as to the periods of time and the amounts of sugar.
No good purpose will be served by describing each of the remaining counts in the indictment. It is sufficient to say they are all of the same vagueness and lack of factual allegations as are those heretofore described. In the light of the decision of this Court in Sutton v. United *304States, 157 F.2d 661, we think that the defendant was entitled to a bill of particulars.
We realize that ordinarily the granting or refusal of a bill of particulars rests within the sound discretion of the trial Court, but it has no discretion to disregard the requirements of the Sixth Amendment that the accused shall be informed of the nature and cause of the accusations against him fully enough to enable him to prepare his defense and definite and certain enough that he may be protected by a plea of former jeopardy against another prosecution for the same offense. In view of the very short time between the filing of the information and the bringing of the case on for trial, the large number of counts in the information, the vague and general terms in each count thereof, the unfamiliarity of the bar with ration orders, rules, and regulations, the rapidity with which such rules and regulations were amended and changed, we think that it was a reversible error to refuse the defendant’s motion for a bill of particulars even though the Court was without error in overruling the motion to dismiss or to continue the case.
Reversed and remanded for further proceedings not inconsistent with the views herein expressed.